Citation Nr: 1746388	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-30 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to TDIU.  The Veteran does not meet the schedular rating criteria for TDIU throughout the entire period on appeal.  38 C.F.R. § 4.16(a).  TDIU may be granted on an extraschedular basis, however, but the Veteran must be incapable of securing and maintaining substantially gainful employment.  38 C.F.R. § 4.16(b).  Nevertheless, the Board is not permitted to make such a finding in the first instance, and such a claim would have to be first submitted to the Director, Compensation Service for extraschedular consideration in the first instance.  Id.  

The evidence of record contains medical evidence that at least suggests the possibility that the Veteran is unable to secure and maintain substantially gainful employment.  Notably this evidence includes two medical opinions from a VA physician.  The first opinion, made in September 2012, indicates that the Veteran is unable to be gainfully employed due to his chronic foot pain.  The second opinion, made in November 2013, indicated that the Veteran was unable to work in even a sedentary occupation due his feet, neck and back.  The physician went on to state that an employer would have to make exceptional accommodations for him to be able to function even in part time employment.  However, the Veteran is not service connected for either a back or a neck disability.  As such, this matter must be remanded in order to refer the matter for extraschedular consideration.

The Veteran also testified at a personal hearing before the Board in May 2017 that he believed his service-connected foot disorders have caused him to become depressed due to his inability to perform everyday tasks.  See Transcript.  Although the Veteran has not filed a claim for service connection for depression, the Veteran's inability to perform everyday tasks, and any relationship it has to his feet, is pertinent to his claims for TDIU.  As such, this should be taken into consideration in evaluating the Veteran's claim.

Additionally, the Board notes during the Veteran's personal hearing testimony indicated that the Veteran sought treatment at VA facilities including a facility in California prior to 2013; a facility in North Carolina from 2013 to 2015; and a facility in Detroit, Michigan thereafter.  See Transcript.  As this matter is being remanded anyway, the RO should take steps to ensure that any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to associate any outstanding VA treatment records with the claims file.  Please note that, at a personal hearing before the Board, testimony identified possible treatment records from VA facilities including a facility in California prior to 2013; a facility in North Carolina from 2013 to 2015; and a facility in Detroit, Michigan thereafter.  

2.  Then refer the issue to entitlement to TDIU to the Director, Compensation Service for extraschedular consideration.  The Board requests that the Director discuss the significance, if any, of the Veteran's testimony before the Board that (available in VBMS: Receipt Date: 5/9/2017; Document Type: Hearing Transcript) the Veteran's foot disorders lead to an inability to perform everyday tasks; which in turn leads to depression.

3.  If the TDIU is not granted by the Director, Compensation Service, then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



